Citation Nr: 1530537	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-44 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability, to include as secondary to hypertension.

3.  Entitlement to service connection for left knee disability, to include as secondary to right knee chondromalacia patella with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for high blood pressure, condition to account for chest pain, and left knee condition.  The issues have been recharacterized for the reasons indicated below.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for heart disability to include as secondary to hypertension and for left knee disability to include as secondary to service-connected right knee chondromalacia patella with DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current hypertension had its onset in service.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

During service, the Veteran had multiple high blood pressure readings and preeclampsia during her pregnancy, and was diagnosed with essential hypertension.  All systems and blood pressure were normal on the February 1980 separation examination.  The Veteran has been diagnosed with hypertension, including on the May 2013 VA examination, in the Wake Heart and Vascular Associates private treatment records, and by Dr. B.A. and nurse practitioner (NP) J.D. in April 2015 letters.  In addition, the Veteran has indicated in her statements to health care practitioners and during the Board hearing that she was diagnosed with hypertension within one to three years of her June 1980 separation from service.  The Veteran is competent to report a contemporaneous diagnosis and the Board finds her testimony credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

There are multiple medical opinions as to the etiology of the Veteran's hypertension.  The May 2013 VA examiner found that it was less likely than not that the Veteran's hypertension was incurred in or caused by service.  In his rationale, he noted that the Veteran's hypertension during service was associated with her pregnancy and that he blood pressure was normal post pregnancy and at separation, and that she indicated that she was first diagnosed with hypertension three years after service.  In contrast, Dr. B.A. noted the Veteran's high blood pressure in service including a notation of chronic high blood pressure and her statements that she was diagnosed with hypertension within two years after service, and concluded that her hypertension therefore had its onset in service.  Similarly, NP J.D. opined that, based on the high blood pressure readings in service and a diagnosis of hypertension within two years of service, the Veteran's current hypertension had its onset in service.

Thus, there are conflicting opinions on whether the Veteran's high blood pressure readings and hypertension in service reflected the onset of her current hypertension or whether the high blood pressure readings and hypertension were associated only with preeclampsia during pregnancy which resolved and the current hypertension is therefore unrelated.  Each of the health care professionals who opined on this question explained the reasons for their conclusions based on an accurate characterization of the evidence of record, with a slight variation as to the precise date of the initial post service diagnosis of hypertension.  These opinions are each thus entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The evidence is therefore approximately evenly balanced as to whether the Veteran's hypertension had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran has claimed that she has a current disability manifested by chest pain that is related to service.  During service, the Veteran experienced chest pain, was diagnosed with costochondritis, and underwent an exercise treadmill test, the results of which were normal, as was the separation examination.  The private treatment records contain diagnoses of left ventricular hypertrophy, hyperdynamic left ventricular systolic function, dilated left atrium, mildly enlarged right atrium, mild aortic stenosis, moderate mitral regurgitation, and moderate to severe tricuspid regurgitation.  In his April 2015 letter, Dr. B.A. noted diagnoses of atrial fibrillation, peripheral artery disease, coronary artery disease, and dual chamber pacemaker.  NP J.D. noted diagnoses of paroxysmal atrial fibrillation, sick sinus syndrome, and peripheral artery disease, as well as a 2013 cardiac catheterization which found a totally occluded RCA with collaterals from LAD, and a pacemaker.  The May 2013 VA examiner diagnosed supraventricular arrhythmia and implanted cardiac pacemaker, and concluded that they were not related to service because of the normal exercise treadmill test.  Significantly, NP J.D. wrote in the April 2015 letter that the Veteran's paroxysmal atrial fibrillation, sick sinus syndrome, and peripheral artery disease were likely due to her hypertension.  Because NP J.D. did not explain the reasons for this conclusion, the opinion is therefore of little probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.   However, this medical document raises the theory of entitlement to service connection for a heart disability secondary to hypertension.  Moreover, an opinion as to the precise nature of the Veteran's multiple heart disabilities and whether any are related to service or the now service-connected hypertension should be obtained.  A remand of the claim for entitlement to service connection for heart disability is therefore warranted.

The Veteran has indicated in her written statements that she experiences persistent or recurrent left knee symptoms and the Board finds this testimony competent, credible, and consistent with VA treatment notes showing left knee discomfort.  The Veteran also offered competent and credible testimony as to in-service knee symptoms, to include pain and swelling (Tr. at 25.), and also claimed that she had current left knee disability related to favoring the left knee due to her service connected right knee chondromalacia patella with degenerative joint disease.  
A VA examination is therefore warranted as to the etiology of any current left knee disability.  See 38 C.F.R. § 3.159(c)(4)(i) (stating that a VA examination warranted where there is evidence of persistent or recurrent symptoms of disability that may be associated with service or service connected disability).

In addition, as the Veteran appears to be continuing to receive private and VA treatment, all outstanding treatment records should be obtained.

Accordingly, the claims for entitlement to service connection for heart disability to include as secondary to now service-connected hypertension and for left knee disability to include as secondary to service-connected right knee chondromalacia patella with DJD are REMANDED for the following actions:

1.  Obtain any relevant outstanding private and VA treatment records.

2.  Schedule the Veteran for a VA examination as to the etiology of any current heart disability.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.  A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinions.

The examiner should first indicate all heart disabilities that the Veteran has had since she filed her March 2009 claim.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not 
(50 percent probability or more) that such disability is related to service.

The examiner should also indicate whether it is at least as likely as not that any such heart disability is either 
(a) caused or (b) aggravated by the Veteran's now service-connected hypertension.

3.  Schedule the Veteran for a VA examination as to the etiology of any left knee disability she has had since filing her March 2009 claim.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  A complete rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

The examiner should first indicate any left knee disability or disabilities that the Veteran has had since filing her March 2009 claim.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

The examiner should also indicate whether it is at least as likely as not that any such left knee disability is either (a) caused or (b) aggravated by the Veteran's service-connected right knee chondromalacia patella with DJD.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for heart disability and left knee disability.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


